OPINION — AG — QUESTION(1): "MAY A PRIVATE CARRIER OF BOARS SECURE AN ANNUAL PERMIT FROM THE COMMISSIONER OF PUBLIC SAFETY TO OPERATE AN OVERSIZE VEHICLE (NOT EXCEEDING 60 FT. IN LENGTH) ON THE HIGHWAYS OF THE STATE OF OKLAHOMA UNDER THE PROVISIONS OF 47 O.S. 1961 14-115 [47-14-115](D)?" — AFFIRMATIVE, QUESTION(2): "IF NOT, IS THERE ANY OTHER STATUTORY PROVISION UNDER WHICH AN OVERSIZE PERMIT, ANNUAL OR TEMPORARY, MAY BE ISSUED TO A PRIVATE CARRIER OF BOARS SUCH AS THE ONE DESCRIBED IN THIS LETTER?" — IT IS UNNECESSARY TO ANSWER THIS QUESTION. CITE:  47 O.S. 1963 Supp., 22.30 [47-22.30](F), 47 O.S. 1963 Supp., 14-115 [47-14-115] (FRED HANSEN)